Exhibit 10.7

FIRST AMENDMENT

TO THE TERADATA CORPORATION EMPLOYEE STOCK PURCHASE PLAN

AMENDMENT TO THE TERADATA CORPORATION EMPLOYEE STOCK PURCHASE PLAN (the “Plan”)
as adopted and in effect October 1, 2007 by Teradata Corporation (“Teradata”).

WHEREAS, the Plan was adopted effective October 1, 2007; and

WHEREAS, Teradata desires to amend the Plan to allow greater flexibility in
determining the period in which eligible employees may become participants under
the Plan;

WHEREAS, Teradata desires to permit the Vice President, Human Resources, to have
the authority to determine such periods pursuant to the authority granted to
such executive officer under the terms of the Plan;

NOW, THEREFORE, Teradata does hereby amend the Plan, effective as of August 1,
2008, as follows:

Section 5 of the Plan is hereby amended in its entirety to read as follows:

 

  5. Entry Into the Plan; Stock Purchase Agreements

Any Eligible Employee may become a Participant in the Plan by filing a stock
purchase agreement (a “Stock Purchase Agreement”) in accordance with procedures
established by the Vice President, Human Resources. Once an Eligible Employee
has filed a Stock Purchase Agreement and become a Participant in the Plan, he
shall remain a Participant until he withdraws from the Plan in accordance with
Section 13 hereof, and he shall not be required to file a Stock Purchase
Agreement for any succeeding Offering or Plan Year until he withdraws from the
Plan.

A Participant may change his level of payroll deduction in accordance with
procedures established by the Vice President, Human Resources.

IN WITNESS WHEREOF, Teradata has caused this amendment to the Plan to be
executed this 29th day of July, 2008.

 

FOR TERADATA CORPORATION By:  

/s/ Saundra Davis

  Saundra Davis   Vice President, Human Resources